Exhibit SUBSIDIARIES OF REGISTRANT American Graphics, Inc. Berlin & Jones Co., LLC Cadmus Delaware, Inc. Cadmus Direct Marketing, Inc. Cadmus Financial Distribution, Inc. Cadmus Government Publications Services, Inc. Cadmus Hong Kong Limited Cadmus Interactive, Inc. Cadmus International Holdings, Inc. Cadmus Investments, LLC Cadmus Journal Services, Inc. Cadmus KnowledgeWorks International Ltd. (Mauritius) Cadmus Marketing Group, Inc. Cadmus Marketing UK Limited (UK) Cadmus Marketing, Inc. Cadmus Packaging Company Limited (Thailand) Cadmus Packaging Private Limited (India) Cadmus Printing Group Inc. Cadmus Technology Solutions, Inc. Cadmus UK, Inc. Cadmus/O’Keefe Marketing, Inc. CDMS Management, LLC Cenveo Alberta Finance, LP Cenveo CEM, Inc. Cenveo CEM, LLC Cenveo Commercial Ohio, LLC Cenveo Corporation Cenveo Government Printing, Inc. Cenveo McLaren Morris and Todd Company Cenveo MM&T Packaging Company Cenveo Omemee LLC Cenveo Resale Ohio, LLC Cenveo Services, LLC CNMW Investments, Inc. Colorhouse China, Inc. Commercial Envelope Manufacturing Co., Inc. Consolidated Converting Services, Inc. CRX Holding, Inc. CRX JV, LLC Discount Labels, LLC Expert Graphics, Inc. Garamond/Pridemark Press, Inc. Graphic Arts Center, Mexico, S.A. de C.V. Henrich Envelope, LLC KnowledgeWorks Global Ltd. (India) Madison/Graham ColorGraphics Interstate Services, Inc. Madison/Graham ColorGraphics, Inc. MMTP Holdings, Inc. Nova Scotia Company Old TSI Inc. PC Ink Corp. Port City Press Inc. Printegra Corporation Rx JV Holding, Inc. Rx Technology Corp. Science Craftsman, Inc. Vaughn Printers Incorporated VSUB Holding Company Washburn Graphics, Inc.
